DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
IDS submitted on 11/02/2018 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Specifically, claim 1 recites “configured to non-identify input data by combining the unit components according to the total periodic work flow parsing information” and “configured to evaluate a degree of adequacy of de-identification of the non-identified data by combining the unit components according to the total periodic work flow parsing information” and claim 20 recites “non-identifying, by the data de-identification processor, input data by combining the unit components according the total periodic work flow parsing information”, and the Specification does not appear to adequately describe the process by which the claim limitations are performed.
In particular, the claims recite functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is achieved. The claims require “combining the unit components according to the total periodic work flow parsing information” in order to achieve results (i.e. non-identifying input data and a degree of adequacy of de-identification of the non-identified data). However, just merely combining components according to the total periodic work flow parsing information is not the means for achieving non-identified data. There is no adequate disclosure in the specification as to what steps are performed as part of “combining the unit components” that would output a non-identified data followed by a degree of adequacy of the de-identification of the non-identified data. Moreover, Examiner can only speculate as to how many “unit components” are combined, which unit component performs which functions (i.e. deletion, masking, randomization, etc.) 
Note that the claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  That is, “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”; See MPEP § 2161.01(I). As the Speciation does not appear to adequately describe “combining the unit components according to the total periodic work flow parsing information” in order to achieve results (i.e. non-identifying input data and a degree of adequacy of de-identification of the non-identified data), the claims are not supported by adequate written description and thus fails to comply with the written description requirement of 35 U.S.C. 112(a).
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Regarding claims 1-19, it is noted that the claim elements “a data processing combination unit configured to …”, “a data de-identification processor including unit components …”, “a de-identification adequacy evaluation including unit components for …”, “an information provider configured to …”,  “an information transmitter configured to …”, “a unit component configured to …” , “an attribute management module configured to …”, “a de-identification measures recommendation module configured to …”, “a randomization module including unit components configured to …”, “a generalization module including unit components configured to …”, “a k-anonymity component configured to …”, “an I-diversity component configured to …”, “a statistical analysis module configured to…”, “a data loss rate analysis module configured to…”, “a learning verification module including a unit component..”, a statistical analysis module…”, “a data filtering module including unit components configured to …” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Specifically, each limitation that invokes 35 U.S.C. 112, sixth paragraph must be clearly described in terms of specific hardware structures and computer algorithms, however, applicant's specification only discloses such features in a general form of black boxes (e.g. Specification, fig. 2).
Applicant may:

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koike et al. (US 2016/0350558 A1) (hereinafter, “Koike”).

As to claim 1, Koike discloses a total periodic de-identification management apparatus comprising: 
a data processing combination unit configured to transmit total periodic work flow parsing information including a combination of unit components for de-identification and evaluation thereof, in response to a de-identification request (“The original data storing database apparatus (data storing device) 110 has a function of storing original data D (as shown in FIG. 15) before anonymization that is owned by a data owner, and a function of transferring the stored original data D to the anonymization apparatus 120. The "original data" is also referred to as "data before anonymization", or simply as "data".” –e.g. see, [0067]; see also, Fig. 5, ST4: ST4 functions as de-identification component which generates anonymized data and transmits that data to another components in ST5 and ST6 which computes and 
a data de-identification processor including unit components embodied as single-operation objects, and configured to non-identify input data by combining the unit components according to the total periodic work flow parsing information (“The anonymization apparatus (anonymization device) 120 generates anonymized data from the original data D by anonymizing values of part of items in the original data. The anonymization apparatus 120 includes, for example, a data item extraction unit 121, an anonymization unit 122, an anonymization technique determination unit 123, and an anonymization policy storage unit 124.” –e.g. see, [0069]; herein, anonymization apparatus which is equivalent to a data de-identification processor includes combination of units such an anonymization unit 122, an anonymization technique determination unit 123, and an anonymization policy storage unit 124 and generates anonymized data (i.e. non-identify input data)); and 
a de-identification adequacy evaluator including unit components for evaluating the de-identification of the data in terms of protection of personal information, and configured to evaluate a degree of adequacy of de-identification of the non-identified data by combining the unit components according to the total periodic work flow parsing information (“The data addition degree determination unit 153 reads a data addition degree policy PD including a condition of anonymization degree and a condition of data addition degree from the data addition degree policy storage unit 152. In addition, the data addition degree determination unit 153 determines whether or not to accept the anonymization degree computed at step ST5 and the data addition degree computed at step ST6, based on the data addition degree policy PD. If the determination result shows acceptance, the data addition degree determination unit 153 terminates the processing. If the determination result of step ST7 shows non-acceptance, the data addition degree determination unit 153 proceeds to step ST8.” –e.g. see, [0084]; herein, the data addition degree determination unit (i.e. a de-identification adequacy evaluator) determines (i.e. evaluates) whether or not to accept the anonymization degree computed (i.e. a degree of adequacy of de-identification of the non-identified data) by combining generated anonymized data and computed anonymization degree (i.e. ST4 and ST5 of Fig. 5), see also, [0082]). 

As to claim 2, Koike discloses wherein the data processing combination unit comprises: an information provider configured to provide work flow information including a unit component for de-identification and evaluation thereof so as to allow an operator to select a de-identification work flow of personal information; and an information transmitter configured to transmit the total periodic work flow parsing information including the combination of the unit components according to the operator's selection. (“The data owner can obtain a desired analysis accuracy since the information loss degree satisfies or is less than the value determined in the policy, and can select an anonymization technique to add more data in consideration of the data addition degree indicating how much data can be added in the future.” –e.g. see, [0170]).

a function of transferring the anonymization policy PA to the anonymization technique determination unit 123.” –e.g. see, [0072], see also, Fig. 2; herein, different anonymization techniques are provided and the input data is converted as per selected techniques).  
As to claim 5, Koike discloses wherein the data de-identification processor further comprises: an attribute management module configured to manage attribute information of collected data in units of columns, the management of the attribute information including managing whether each of the columns corresponds to an identifier or sensitive information; and a de-identification measures recommendation module configured to recommend a de-identification measures method by taking into account an attribute and a feature of each of the columns (“To prevent leakage of private information (first requirement), the original data D is anonymized to obtain anonymized data DA1 as shown in FIG. 16, so that the anonymization degree satisfies k=2. It is apparent that k=2 since FIG. 16 shows that two or more rows are present for each of the combinations of age, gender, and address, which are items to be anonymized in the anonymized data DA1. When deriving the anonymized data DA1 from the original data D, two anonymization techniques are used.” –e.g. see, [0019], see also, Fig. 18-21; 

As to claim 12, Koike discloses further comprising a data availability evaluator including unit components embodied as single-operation objects, and configured to evaluate a degree of availability of the non-identified data passing the evaluation of the degree of adequacy by combining the unit components according to the total periodic work flow parsing information transmitted from the data processing combination unit (“That is, to maintain the anonymization degree after integration, only data in the five rows enclosed by the broken line DL1 among the anonymized data DA1' can be added. This means that only 5 items out of 15 items in the anonymized data DA1' (i.e., one third of the entire data) can be added, and this is not preferable for improving the accuracy of analysis results (second requirement) by adding more data.” –e.g. see, Koike: [0036]; herein, anonymized data is evaluated in terms of degree of adequacy in order to combine the new data with previously anonymized data, see also, Koike: [0215]). 

As to claim 18, Koike discloses further comprising a data preprocessor including unit components embodied as objects each of which performs one of sub-functions, and configured to preprocess input data by combining the unit components according to the total periodic work flow parsing information transmitted from the data processing combination unit (Koike: [0069]; herein, anonymization apparatus which is equivalent to 

As to claim 20, Koike discloses a total periodic de-identification management method of managing de-identification of data, performed by a de-identification management apparatus including a data de-identification processor with a plurality of unit components, the method comprising: 
providing, by a data processing combination unit, information regarding a plurality of unit components to a terminal of an operator from the data de-identification processor so as to non-identify data (“The original data storing database apparatus (data storing device) 110 has a function of storing original data D (as shown in FIG. 15) before anonymization that is owned by a data owner, and a function of transferring the stored original data D to the anonymization apparatus 120. The "original data" is also referred to as "data before anonymization", or simply as "data".” –e.g. see, [0067]; see also, Fig. 5, ST4: ST4 functions as de-identification component which generates anonymized data, see also, [0170]); 
selecting, by the data processing combination unit, total periodic work flow parsing information including a combination of unit components for de-identification and evaluation thereof (Fig. 5, ST4: ST4 functions as de-identification component which generates anonymized data and transmits that data to another and transmitting the total periodic work flow parsing information to the data de-identification processor via the terminal of the operator (“The original data storing database apparatus (data storing device) 110 has a function of storing original data D (as shown in FIG. 15) before anonymization that is owned by a data owner, and a function of transferring the stored original data D to the anonymization apparatus 120.” –e.g. see, [0067]; herein, “data owner” is the operation of the device; data is transmitted from the data storing device to an anonymization apparatus (i.e. to a data de-identification processor)); and 
non-identifying, by the data de-identification processor, input data by combining the unit components according to the total periodic work flow parsing information transmitted from the data processing combination unit (“The anonymization apparatus (anonymization device) 120 generates anonymized data from the original data D by anonymizing values of part of items in the original data. The anonymization apparatus 120 includes, for example, a data item extraction unit 121, an anonymization unit 122, an anonymization technique determination unit 123, and an anonymization policy storage unit 124.” –e.g. see, [0069]; herein, anonymization apparatus which is equivalent to a data de-identification processor includes combination of units such an anonymization unit 122, an anonymization technique determination unit 123, and an anonymization policy storage unit 124 and generates anonymized data (i.e. non-identify input data)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Nandi et al (US 2017/0186018 A1) (hereinafter, “Nandi”).

As to claim 4, Koike discloses wherein the data de-identification processor comprises: a unit component configured to remove an outlier (“…when target items of the data D are anonymized based on the anonymization techniques "grouping (5-year increments)" and "generalization (prefecture)", which rank "first" in the anonymization order, the anonymized data DA1 is generated as shown in FIG. 16. In addition, when target items of the data D are anonymized based on the anonymization technique, "grouping (10-year increments)", which ranks "second" in the anonymization order, the 
Koike may not explicitly disclose a unit component configured to fill a missing value. However, in an analogous art, Nandi discloses a unit component configured to fill a missing value (“…the processing may comprise "cleaning" the customer care data, e.g., filling in missing customer data, anonymizing the customer care data (e.g., hiding certain personal customer data that the customer does not want to be used by the service provider for any reason, e.g., in accordance with a privacy policy) and so on. For example, the name of the customer can be replaced with "a female" calling customer, the particular phone number of the customer can be replaced with "a customer from a coastal state," the actual age of the customer can be replaced with "a middle age" calling customer or "a thirty-ish" calling customer, and so on. By anonymizing the customer care data, the privacy of the customers is maintained while the usefulness of the customer care data is still retained for creating the customer care service.” –e.g. see, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Koike as taught by Nandi in order to create or implement an effective customer care service while maintaining privacy of the customer’s personal data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Takahashi et al (US 2018/0012039 A1) (hereinafter, “Takahashi”).

As to claim 6, Koike discloses wherein the data de-identification processor comprises: a generalization module including unit components configured to generalize and categorize a range of data values to prevent a specific individual from being identified (“The anonymized data DA1 used in the first turn of step ST6 has the values indicated below. In the following, "25-29, male, Tokyo" indicates a person of age within the range of 25 and 29, male, and living in Tokyo.” –e.g. see, [0109]; herein, age data is substituted with a range of data value); and a data deletion module including unit components configured to delete a specific data value (“Another technique is generalizing gender (any). The gender has a hierarchical structure, as shown in FIG. 20. In the technique of generalizing gender, a value in male/female level Ls2 which is the lowest level of the new data D' is altered to a value in undefined (any) level Ls1 which is one level higher than Ls2.” –e.g. see, [0029]; herein, in order to generalize gander to “any”, the original gander value female or male is deleted). 
Koike may not explicitly disclose a randomization module including unit components configured to change all or some of randomly selected data values to randomly generated data or add the randomly generated data;
However, in an analogous art, Takahashi discloses a randomization module including unit components configured to change all or some of randomly selected data values to randomly generated data or add the randomly generated data (“Also, in the "anonymization level" column, information is stored that represents what ratio of randomization is to be executed in the case of using randomization, or to what extent the "sex" column is randomized assuming the ratio of male to female being 103:100;…” –e.g. see, [0074]; herein, “sex” column is randomized by a randomization unit);
Takahashi further discloses a generalization module including unit components configured to generalize and categorize a range of data values to prevent a specific individual from being identified and a data deletion module including unit components configured to delete a specific data value (“The anonymization process management information in FIG. 8 represents that the data before anonymization designated by the "record ID of data before anonymization" column is to be anonymized such that the "name" column is removed; the "age" is generalized by changing the last digit to 0; the "present address" column is generalized by deleting city, ward, town, village, and further details; the "sex" column is randomized assuming the ratio of male to female being 103:100; the "reception date" column is generalized by deleting the day of the month; the "attending-doctor ID" column is removed; and the "medical department" column and the "symptoms" column are left as they are.” –e.g. see, Takahashi: [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Koike as taught by Takahashi in order to provide a technology that can anonymize data being .

Claims 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Gkoulalas-Divanis (US 2019/0272387 A1).

As to claim 7, Koike discloses wherein the de-identification adequacy evaluator comprises a privacy protection module, wherein the privacy protection module comprises: a k-anonymity component configured to reduce a probability of identifying a specific individual to 1/k or less so as to measure a degree of adequacy by maintaining a number of records to be k or more in an equivalence class, which is a set of records of identifiers and attributes which are non-identified with the same values (“In step ST5, the anonymization degree computation unit 130 computes the anonymization degree based on the anonymized data DA1 received at step ST4. In this processing, a value of k in k-anonymity is adopted as the anonymization degree. As can be seen from the anonymized data DA1, anonymized target items "age, gender, address" can make two or more combinations, and thus, k=2.” –e.g. see, Koike: [0091]); and a t-proximity component configured to ensure that a difference between a feature distribution in the equivalence class and a feature distribution in all data sets is t or less (“It is assumed that new data D' is added, as shown in FIG. 18. If the 0 added new data D' is anonymized by the same technique as used for the anonymized data DA1 of the original data D, anonymized data DA1' is obtained as shown in FIG. 21. In order to add the anonymized data DA1' without decreasing the anonymization degree of the 
Koike may not explicitly disclose an 1-diversity component configured to allow presence of 1 pieces of different sensitive information in the equivalence class.
However, in an analogous art, Gkoulalas-Divanis discloses an 1-diversity component configured to allow presence of 1 pieces of different sensitive information in the equivalence class (“Forms of de-identification may include data generalization, data suppression, data masking, support of a privacy model such as k-diversity, 1-diversity, .rho..sub.1-to-.rho..sub.2 privacy, .epsilon.-differential privacy, k.sup.m-anonymity, set-based anonymization, RT-anonymity, or any other data de-identification methodology or combination thereof. De-identification module 170 may de-identify data using algorithms adapted specifically to de-identify data that is stored in the common data model.” –e.g. see, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Koike as taught by Gkoulalas-Divanis in order to meet different privacy regulations by using different techniques of data de-identification and maintaining data security of personally identifiable data.



As to claim 9, the combination of Koike and Gkoulalas-Divanis disclose wherein the de-identification adequacy evaluator comprises a personal information legislation management module configured to manage legislation related to protection of personal information of each country (Koike: [0069]; herein, teaches an anonymization policy storage; Gkoulalas-Divanis: [0003]; [0014]; [0039]; herein, Gkoulalas-Divanis  teaches data is de-identified at operation 230. Data may be de-identified as per the requirements of a selected legal privacy framework (e.g., HIPAA Safe Harbor, HIPAA Expert Determination, GDPR pseudonymization, GDPR anonymization, etc.)). 

As to claim 10, the combination of Koike and Gkoulalas-Divanis disclose wherein the de-identification adequacy evaluator comprises a risk analysis module including a component configured to quantitatively measure a re-identification risk degree of the non-identified data (Koike: [0135]; herein, determination unit 153 determines whether or not to accept the computed anonymization degree and the computed data addition degree, based on the anonymization indicator policy, an operator's for determination workload can be reduced. See also, Gkoulalas-Divanis: [0040]; herein, the privacy risk may be calculated as a privacy score and compared to a threshold). 

As to claim 11, the combination of Koike and Gkoulalas-Divanis disclose wherein the de-identification adequacy evaluator uses at least one among a sample uniqueness model, a population uniqueness model, a global risk model, and a HIPAA SafeHarbor model to analyze a risk degree (Gkoulalas-Divanis: [0039]; herein, Data is de-identified at operation 230. Data may be de-identified as per the requirements of a selected legal privacy framework (e.g., HIPAA Safe Harbor, HIPAA Expert Determination, GDPR pseudonymization, GDPR anonymization, etc.) ). 

As to claim 13, the combination of Koike and Gkoulalas-Divanis disclose wherein the data availability evaluator comprises: a statistical analysis module configured to analyze statistical feature of data, the statistical analysis module including a unit 
a data loss rate analysis module configured to handle a net loss rate of data itself other than information contained in the data, the data loss rate analysis module including a unit component for analyzing and comparing a loss rate of the non-identified data with respect to original data, a unit component for analyzing a loss rate in units of columns by expanding a loss rate in units of cells to a loss rate in units of columns, and a unit component for expanding and analyzing the loss rate in a whole data unit (Koike: [0156]; herein, Koike teaches computation of data loss; see also, [0158], [0159]; which teaches information loss); and 
a learning verification module including a unit component of a leaning model to compare and analyze a result of learning based on the non-identified data versus a result of learning based on the original data, and analyze a loss rate in terms of statistical and academic purposes which are purposes of data disclosure, wherein examples of the learning model include a decision tree and regression (Gkoulalas-Divanis: [0031]; herein, Schema matching may employ a machine learning engine using machine learning to provide additional metrics, attributes, and/or recommendations. The 

As to claim 14, the combination of Koike and Gkoulalas-Divanis disclose wherein the learning verification module comprises unit components of various learning models to compare and analyze the result of learning based on the non-identified data versus the result of learning based on the original data, wherein examples of the various learning models include regression, classification, a decision tree, and a support vector machine (SVM) (Gkoulalas-Divanis: [0031]; herein, The machine learning engine may employ various models to perform the learning (e.g., neural networks, mathematical/statistical models, classifiers, etc.)). 

As to claim 15, the combination of Koike and Gkoulalas-Divanis disclose further comprising a data availability evaluator configured to measure a degree of availability of the non-identified data in various ways (Koike: [0036]; herein, anonymized data is evaluated in terms of degree of adequacy in order to combine the new data with previously anonymized data, see also, Koike: [0215]; Gkoulalas-Divanis: [0070], [0075]). 

As to claim 16, the combination of Koike and Gkoulalas-Divanis disclose wherein the data availability evaluator comprises: a statistical analysis module including a unit 

As to claim 17, the combination of Koike and Gkoulalas-Divanis disclose wherein the data availability evaluator comprises: a unit component configured to evaluate a degree of data availability only on the basis of a data loss rate (Koike: [0156]; herein, Koike teaches computation of data loss; see also, [0158], [0159]; which teaches information loss); and a unit component configured to evaluate a degree of data availability using the statistical analysis module and a learning verification module, compared to the original data and on the basis of statistics information of the non-identified data and information regarding a learning result (Koike: [0215]; herein, the degree that data can be added while maintaining the anonymization degree can be evaluated when anonymizing the original data; Gkoulalas-Divanis: [0031]; herein Gkoulalas-Divanis teaches mathematical/statistical models, classifiers, etc). 

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Gkoulalas-Divanis and further in view of Nandi.

As to claim 19, the combination of Koike and Gkoulalas-Divanis disclose wherein the data preprocessor comprises: a data filtering module including unit components configured to finding and removing an outlier (Koike: [0072]; herein, original data value is removed and filled with generalized value), 
a data integration module including unit components configured to select only desired data from among a plurality of data sets and integrate and merge the selected data into one data set (Koike: Fig. 21, [0130]; herein, In order to add the anonymized data DA1' without decreasing the anonymization degree of the anonymized data DA1 of the original data D, only data in five rows enclosed by broken lines DL1 can be added to the anonymized data DA1); 
a data reduction module including unit components configured to reduce data size while keeping analysis results the same (Gkoulalas-Divanis: [0050]; herein, during the data migration, data may be filtered through hierarchies (e.g., a five-digit zip code may be reduced to only the first two or three digits)); and 
a data transformation module including unit components configured to arbitrarily transform data while maintaining features of the data to maximize efficiency of a data mining algorithm (Koike: [0131]; herein, FIG. 6. In order to add the anonymized data DA2' without decreasing the anonymization degree of the anonymized data DA2 of the original data D; see also, Gkoulalas-Divanis:[0014], [0039]). 

However, in an analogous art, Nandi discloses a data filtering module including unit components configured to fix data inconsistency by filling a missing value or alleviating a noise value (“…the processing may comprise "cleaning" the customer care data, e.g., filling in missing customer data, anonymizing the customer care data (e.g., hiding certain personal customer data that the customer does not want to be used by the service provider for any reason, e.g., in accordance with a privacy policy) and so on. For example, the name of the customer can be replaced with "a female" calling customer, the particular phone number of the customer can be replaced with "a customer from a coastal state," the actual age of the customer can be replaced with "a middle age" calling customer or "a thirty-ish" calling customer, and so on. By anonymizing the customer care data, the privacy of the customers is maintained while the usefulness of the customer care data is still retained for creating the customer care service.” –e.g. see, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective the filling date of the claimed invention was to modify the teaching of Koike and Gkoulalas-Divanis as taught by Nandi in order to create or implement an effective customer care service while maintaining privacy of the customer’s personal data.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495       

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495